Citation Nr: 0613032	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  94-42 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for psoriasis prior to August 30, 2002.

2.  Entitlement to an initial evaluation in excess of 30 
percent for psoriasis since August 30, 2002.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1990 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

In January 1998 and September 2003, the Board remanded the 
appeal for further development.  At the time of the September 
2003 remand, the issues of entitlement to service connection 
for a psychiatric disorder, tinnitus, a low back disorder, 
and dizziness and loss of balance were also on appeal.  Since 
that time, the RO has granted service connection for the 
above disabilities, and the veteran has not expressed 
disagreement with the assigned disability ratings or 
effective dates.  Thus, those issues are no longer before the 
Board.  

Lastly, in a December 2004 rating decision, the RO increased 
the disability rating for his psoriasis to 30 percent, 
effective August 30, 2002.  Thus, the issues are as listed on 
the title page.


FINDINGS OF FACT

1.  Prior to August 30, 2002, the veteran's psoriasis did not 
manifest in constant exudation or itching, extensive lesions, 
or marked disfigurement.

2.  Since August 30, 2002, the veteran's psoriasis has not 
manifested in the involvement of 40 percent of exposed areas, 
or the requirement of constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during the past 12-month period.




CONCLUSION OF LAW

1.  Prior to August 30, 2002, the criteria for a disability 
rating in excess of 10 percent for psoriasis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10 (2005); 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7816 (2002) (effective prior to August 
30, 2002).

2.  Since August 30, 2002, the criteria for a disability 
rating in excess of 30 percent for psoriasis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10 (2005); 38 C.F.R. § 4.118, 
Diagnostic Code 7816 (2003) (effective since August 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the unfavorable AOJ decision that is the basis 
of the appeal was already decided and appealed prior to VCAA 
enactment.  The U.S. Court of Appeals for Veterans Claims 
(Court) acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of an April 2004 notice essentially 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  In this 
regard, the letter informed the veteran and his 
representative of the information and evidence necessary to 
substantiate a claim for a higher rating, and of his and VA's 
respective duties for obtaining evidence.  The letter also 
asked him to send any evidence or information he may have 
pertaining to his claim.  

In addition, the veteran was provided with a copy of the 
appealed February 1992 rating decision, May 1992 statement of 
the case, January 1998 and September 2003 Board remands, and 
numerous supplemental statements of the case.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the information and 
evidence previously provided to VA or obtained by VA on his 
behalf.  

The Board notes that the veteran was not provided with a copy 
of the amended skin regulations until the November 2005 
supplemental statement of the case.  However, the Board 
observes that the accompanying letter informed him that he 
had 60 days to make any comment concerning the additional 
information in the supplemental statement of the case.  
Although the veteran did not respond, the Board finds that 
the veteran has been informed of the amended rating criteria 
and provided with an opportunity to submit additional 
argument and evidence.

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of his 
service medical records, VA and private medical records, VA 
examination reports, and statements made by and on behalf of 
the veteran in support of his claim.  

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of the VCAA notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Lastly, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the effective date of an award.  
In the present appeal, the veteran was not notified of the 
evidence required for the assignment of an effective date.  
For the reasons described below, the claimed higher initial 
ratings are being denied and a new/additional effective date 
will not be assigned.  As such, there is no prejudice to the 
veteran with respect to any notice deficiencies related to 
effective date issues.  See Bernard, supra; Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).  

Laws and Regulations

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2005).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  

Effective August 30, 2002, regulations regarding the 
evaluation of skin disease were revised.  See 67 Fed. Reg. 
49,590-99 (2002).  Where the law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  As the veteran filed his claim 
prior to August 30, 2002, the Board will consider the 
regulations in effect both prior to and since August 30, 
2002.  The Board observes, however, that when an increase is 
warranted based solely on the revised criteria, the effective 
date for the increase cannot be earlier than the effective 
date of the revised criteria.  See 38 C.F.R. § 5110(g) (West 
2002); VAOGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).  

Prior to August 30, 2002, psoriasis was to be rated as for 
eczema, dependent upon location, extent, and repugnance or 
otherwise disabling character of manifestations.  The 
following evaluations were assignable for eczema under 
Diagnostic Code 7806:

50 percent for eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant;
30 percent for eczema with exudation or itching constant, 
extensive lesions, or marked disfigurement; and
10 percent for eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive 
area.

A note following the rating criteria states that the most 
repugnant conditions may be submitted for central office 
rating with several unretouched photographs, and that total 
disability ratings may be assigned without reference to 
Central Office in the most severe cases of pemphigus and 
dermatitis exfoliativa with constitutional symptoms.  Note, 
38 C.F.R. § 4.118 (2002).  

Since August 30, 2002, the following evaluations are 
assignable under Diagnostic Code 7816:  

60 percent for psoriasis with more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or requiring constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs during the past 12-month period;  
30 percent for psoriasis with 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected; 
or requiring systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of six 
weeks or more, but not constantly, during the past 12-
month period; and
10 percent for psoriasis with at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas 
affected; or requiring intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of less than six weeks during the past 12-
month period.  

A note following the rating criteria states that the 
disability can be rated as disfigurement of the head, face, 
or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  Note, Diagnostic Code 7816, 38 
C.F.R. § 4.118 (2003).  

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  




Analysis

For the period prior to August 30, 2002, the veteran's 
psoriasis has been evaluated as 10 percent disabling under 
Diagnostic Code 7816-7806.  The Board notes that the 
veteran's disability has been evaluated by analogy.  38 
C.F.R. § 4.20 (2005).

After review, the Board concludes that the preponderance of 
the evidence is against a finding for an initial evaluation 
in excess of 10 percent prior to August 30, 2002.  In this 
regard, the Board notes the following evidence of record.

A December 1998 VA examination report reflects a history of 
psoriasis but no current complaints.  An October 1999 VA 
examination report reflects that the psoriasis flares very 
often and occasionally improves during the summer.  VA 
treatment notes only reflect occasional complaints of itching 
and rash.  Lastly, a June 2004 VA examination report reflects 
that the condition is intermittent, flaring in the winter and 
clearing in the summer.  Thus, the veteran's psoriasis was 
not reflective of constant exudation or itching.  

An August 1991 VA examination report reflects scaling lesions 
on the elbows and scalp.  An April 1993 VA examination report 
reflects scaly patches on the elbows, right third finger, and 
right medial palm.  A December 1995 VA treatment note 
reflects psoriasis on the elbows and right dorsal foot.  A 
July 1996 VA treatment note reflects psoriasis of the hands 
and right elbow, and maybe a patch of contact dermatitis on 
the right wrist.  A March 1997 VA treatment note reflects 
moderate plaques on the elbows, and a June 1997 note reflects 
thin plaques on the elbows and knees with mild erythema but 
no scaling.  A December 1997 VA treatment note reflects no 
rashes but seborrheic keratoses.  An October 1999 VA 
examination report reflects a few scaly erythematous papules 
and plaques on the dorsal hands and elbows, and minimal 
scaling on the scalp.  The report also reflects that the 
condition seemed to be well controlled with the current 
topical medications.  Thus, the veteran's psoriasis was not 
reflective of extensive lesions or marked disfigurement.  

Given the above, a higher disability rating is not warranted 
under Diagnostic Code 7806 (effective prior to August 30, 
2002).

For the period since August 30, 2002, the veteran's psoriasis 
has been evaluated as 30 percent disabling under Diagnostic 
Code 7816.

After review, the Board finds that the preponderance of the 
evidence is against a finding for an initial evaluation in 
excess of 30 percent since August 30, 2002.  In this regard, 
the Board notes the following evidence of record.  

A June 2004 VA examination report reflects that the veteran 
has not used any treatment for over 12 months.  Examination 
showed minimal scaling in the external auditory canals, a 
hint of lichenification of the right lower eyelid, patches of 
slight redness and slight scaling of the elbows, very slight 
dryness of the backs of the hands, some lichenification of 
the skin of all the metacarpal phalangeal joints on the right 
hand as well as the distal interphalangeal and proximal 
interphalangeal joints with some scaling and minimal crusting 
over the right third distal interphalangeal joint, minimal 
dryness over the legs, and an approximately 2 cm spot of 
scaling on each foot laterally.  

The examiner stated that psoriasis does not cause significant 
eczema, or any exudation, constant itching, extensive 
lesions, ulceration, extensive exfoliation or crusting.  The 
examiner noted that the surface areas of involvement are less 
than 40 percent of the entire body and less than 40 percent 
of the exposed areas.  The examiner observed that there were 
no therapeutic antipsoriatic medications listed on the 
veteran's chart, and that no corticosteroids or 
immunosuppressors had been given at all for the past one 
year.  The examiner stated that, if all the skin surface 
areas that are even minimally involved are considered, and 
some of this may be within normal limits, maybe 20 percent of 
the visible body surface is involved.  The examiner noted 
that there was no disfigurement or repugnancy of the head or 
other areas, that there was no tissue loss, that there was no 
asymmetry or distortion apparent on any part of the face, 
that there was no induration or inflexibility anywhere, and 
that there was no associated loss of motion.  The examiner 
stated that psoriasis does not scar but that it can cause 
pigment change and perhaps the right lower lid is a bit more 
tan than the left.  

The above evidence fails to show that the veteran's psoriasis 
involved 40 percent of exposed areas, or required constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12-month 
period.  In this regard, the above examiner noted that at 
most 20 percent of exposed areas was involved and that the 
veteran had not required any systemic therapy during the past 
year.  Thus, a higher disability rating is not warranted 
under Diagnostic Code 7816 (effective since August 30, 2002).

The Board notes that February 2003 VA treatment notes reflect 
that the veteran developed a rash with pruritus over most of 
his body, including the trunk, back, and extremities.  
However, subsequent VA treatment notes show that the rash was 
an allergic reaction to a new medication, as the rash 
resolved when the medication was discontinued.  Thus, the 
Board observes that this particular symptomatology was not a 
part of the veteran's actual disability picture.

The Board has also considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's psoriasis.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating under either regulations in 
effect prior to or since August 30, 2002.  

The Board acknowledges the veteran's contention that his 
psoriasis is worse in the winter.  However, the Board 
observes that VA treatment notes and examination reports 
completed during the winter months fail to show that the 
veteran's disability is reflective of more severe 
symptomatology during that time.  In this regard, they do not 
reflect an increase in complaints or objective findings.  
Furthermore, at the June 2004 VA examination, the veteran 
reported not using any medication in the past year, which 
indicates that his disability was not that severe, even 
during the past winter.  

Furthermore, the Board has considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for disability ratings in excess of those 
assigned.


ORDER

An initial evaluation in excess of 10 percent for psoriasis 
prior to August 30, 2002, is denied.

An initial evaluation in excess of 30 percent for psoriasis 
since August 30, 2002, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


